Citation Nr: 1432267	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-09 890	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right eye disability as a residual of shell fragment wounds.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas that denied service connection for right eye disability as a residual of fragment wounds and a total rating based on unemployability due to service-connected disability (TDIU).

The Veteran was afforded a personal hearing in October 2013 at Washington, DC before the undersigned Veterans Law Judge.  The transcript is of record in Virtual VA. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has right eye vision impairment from shell fragment injury to that eye during service.  Although service treatment records only document fragment wounds around the left eye in November 1967, a September 1968 clinical entry noted that he had difficult vision in both eyes.  In a 2008 statement, his private optometrist, Dr. J. R. Cox, opined that shrapnel lodged in the right eye during active duty may have caused a cataract to form that was removed in 2004.  The Veteran presented testimony on personal hearing in October 2013 that he had continuing right eye symptoms after the initial injury and that after discharge from active duty, he went to VA for treatment.  He indicated that he also went to a private optometrist after service who observed three pieces of shrapnel in the right eye which had since dissolved.  The appellant stated that he had had two cataract surgeries since 2003.  He also testified that he is totally disabled and unable to secure and maintain gainful employment primarily due to service-connected peripheral neuropathy compounded by posttraumatic stress disorder (PTSD).  The appellant related that he continued to attend PTSD meetings at Big Springs, Texas VA Hospital.

The Board is of the opinion that prior records relating to eye treatment and surgery might be helping in determining whether current right eye impairment is related to service.  As such, the Veteran will be contacted and requested to submit authorization to secure such records from his treating optometrist and any other eye treatment provider dating back to when he first received clinical attention in this regard. 

The appellant testified that he went to VA for eye treatment shortly after leaving service.  The treating facility was not identified.  Additionally, the claims folder contains only VA records dating from September 2009, but it appears from other evidence of record that the Veteran has been receiving treatment far longer than that.  [For example, on a VA examination in January 2010, it was recorded that peripheral neuropathy had been found on routine examination in 2005.]  As well, the Veteran reports that he continues to receive outpatient therapy for PTSD at VA Big Springs.  The record also indicates that he receives ongoing VA outpatient follow-up for other complaints and service-connected disorders.  The most recent records date through July 2012 on Virtual VA.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, all VA records dated prior to September 2009 and from August 2012 through the present should be requested and associated with the claims folder. 

Finally, the record reflects that the Veteran has been afforded various VA examinations for service-connected disabilities over the years, most recently for PTSD in November 2012.  For the most part, however, the examinations do not adequately address the occupational impact of the Veteran's service-connected disabilities.  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)  The Court specifically held in Friscia, that VA has a duty to supplement the record by obtaining an examination which includes an opinion as to on what effect the appellant's service-connected disability has on the ability to work. Friscia at 297.  As such, the Veteran will be scheduled for a comprehensive general medical examination and psychiatric evaluation to evaluate the functional effects of his service-connected PTSD, type II diabetes, hypertension, bilateral lower extremity peripheral neuropathy, tinnitus, hearing loss, and erectile dysfunction on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who have treated him for eye injury, vision impairment, and cataract surgery since service, to include any within the VA system.  VA facilities that he visited shortly after service should be specifically identified.  After securing the necessary releases, the RO should request this information from the private providers identified and VA and associate it with the claims folder.  All attempts to obtain records should be documented in the claims folder.

2.  Retrieve VA outpatient records dated prior to September 2009 and from August 2012 through the present and associate with the claims folder.  Again all attempts to obtain records should be documented and if records are not obtained, provide appropriate notice to the Veteran and his representative.

3.  Schedule the Veteran for VA general medical and psychiatric examinations to evaluate the extent and/or severity of his service-connected disorders.  The claims folder and access to Virtual VA must be made available to the examiners.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  In addition to completing the disability benefits questionnaire pertaining to the disorders, the examiners are requested to provide an opinion addressing the functional effects of the service-connected PTSD, type II diabetes, hypertension, bilateral lower extremity peripheral neuropathy, tinnitus, hearing loss, and erectile dysfunction on his ability to work.

4.  The Veteran should also be scheduled for a VA eye examination.  The claims folder and access to Virtual VA must be made available to the examiner in conjunction with the examination.  Any right eye pathology should be identified, and specifically, if there are any findings suggestive of missile injury to the eye they should be documented.  The examiner is asked to identify any right eye pathology comment whether it is at least as likely as not (50 percent probability or more) that any eye pathology found is related to service or in-service occurrence or event.

5.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

